DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10th, 2021 has been entered.

Status of Claims
This Office Action is in response to the R.C.E. and amendment filed on March 10th, 2021 for application no. 16/409,928 filed on May 13th, 2019. Claims 1-9, 11 and 13-15 are pending. In the present amendment, claims 1 and 13 are amended, and claims 10 and 12 are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11th, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:


Claims 1-5, 9, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2006/0163024), in view of Hardt (DE 101 05 637). See translation provided to Applicant on December 15th, 2020.

Regarding Claim 1, Yamamoto teaches a park lock arrangement (Fig. 1, “parking lock mechanism” 7) for a vehicle, comprising 
a park pawl (“engaging member” 71), 
an actuating means (“operation member” 74), and 
a return spring (“spring” 73), 
where the park pawl (71) is arranged to be in either a release position (upward in Fig. 1) or in a lock position (downward in Fig. 1), 
wherein the park pawl (71) is longitudinal and comprises a body having a lock end (lower end in Fig. 1) and an actuation end (upper end in Fig. 1), 
where the park pawl (71) is arranged to slide between the release position (upward in Fig. 1) and the lock position (downward in Fig. 1),
the actuating means (74) being arranged on an actuator rod (“operation rod” 75) that runs through a longitudinal hole (“through-hole” 742) through the actuating means,
wherein an outer upper bearing surface of the actuating means (74) is parallel to a bearing surface of a lock section of the actuating means (see Examiner Fig. 1).

    PNG
    media_image1.png
    330
    627
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 1 of Yamamoto
Yamamoto does not teach “wherein the park lock arrangement comprises a support roller arranged to bear against the outer upper bearing surface of the actuating means”.
Hardt teaches a park lock arrangement (Fig. 2, “parking lock device” 1’) comprises a support roller (“rolling elements” 56) arranged to bear against an outer upper bearing surface of an actuating means (“locking bolt” 46).
Hardt also teaches “To reduce the frictional forces and the required driving force of the electromagnet 21', the locking bolt 46 is mounted with low friction by means of rolling elements 56” (¶ [0053], line 522).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the support rollers taught by Hardt in the park lock arrangement taught by Yamamoto, such that “wherein the park lock arrangement comprises a support roller arranged to bear against the outer upper bearing surface of the actuating means”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of reducing frictional forces in the park lock arrangement of Yamamoto.

Claim 2, Yamamoto and Hardt teach the park lock arrangement according to claim 1, 
Yamamoto teaches a release section of the actuating means (see Examiner Fig. 1 above), and
a lock section of the actuating means (see Examiner Fig. 1).
Yamamoto does not explicitly teach “wherein a release section of the actuating means is adapted to bear against the actuation end of the park pawl in the release position, and the lock section of the actuating means is adapted to bear against the actuation end of the park pawl in the lock position”. In other words, Yamamoto teaches identically claimed structure but does not explicitly show the actuation end of the park pawl (71) bearing against the release and lock sections of the actuating means (74; see Examiner Fig. 1).
 Hardt teaches a release section (Fig. 2, “active surface” 52) of an actuating means (46) is adapted to bear against an actuation end (57) of a park pawl (22’) in the release position (¶ [0053], line 517 - “The locking bolt 46 is arranged displaceably at right angles to the movement axis 47 of the locking bolt 48 and is connected to the locking bolt 48 via a ramp-shaped active surface 52”), and
a lock section (“flat region” 55) of the actuating means (46) is adapted to bear against the actuation end (57) of the park pawl (22’) in a lock position (see Fig. 2).
From these teachings, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to utilize the lock and release sections of the actuating means taught by Yamamoto as explicitly taught by Hardt, such that “wherein a release section of the actuating means is adapted to bear against the actuation end of the park pawl in the release position, and the lock section of the actuating means is adapted to bear against the actuation end of the park pawl in the lock position”, as one of ordinary skill in the art would have recognized the result of 

Regarding Claim 3, Yamamoto and Hardt teach the park lock arrangement according to claim 1, 
Yamamoto teaches wherein the park lock arrangement (Fig. 1, 7) comprises a bushing (“casing” 32) arranged around the park pawl (71; [0015] - “The parking lock mechanism 7 has an engaging member 71 that is arranged facing the outer periphery of the parking gear 6 and is supported by a casing 32 of the transmission 3”). 

Regarding Claim 4, Yamamoto and Hardt teach the park lock arrangement according to claim 1, 
Yamamoto teaches wherein a cross section of the body of the park pawl (Fig. 1, 71) is rectangular (see Fig. 1). 

Regarding Claim 5, Yamamoto and Hardt teach the park lock arrangement according to claim 1, 
Yamamoto teaches wherein short sides (Fig. 1, left and right sides of 71) of the body of the park pawl (71) are straight (see Fig. 1). 

Regarding Claim 9, Yamamoto and Hardt teach the park lock arrangement according to claim 1, 
Yamamoto teaches wherein at least one actuation bearing surface of the actuation end (Fig. 1, upper end of 71) of the park pawl is inclined (“inclined to-be-operated surface” 712). 

Claim 11, Yamamoto and Hardt teach the park lock arrangement according to claim 1, 
Yamamoto teaches wherein side walls of a body of the actuating means (Fig. 1, 74) are parallel (see Fig. 1). 

Regarding Claim 13, Yamamoto and Hardt teach the park lock arrangement according to claim 1, 
Yamamoto teaches wherein the actuating means (Fig. 1, 74) comprises an inclined surface (“inclined operation surface” 741) between a bearing surface of a release section and the bearing surface of the lock section (see Examiner Fig. 1 above). 

Regarding Claim 14, Yamamoto and Hardt teach the park lock arrangement according to claim 1, 
Yamamoto teaches wherein the actuating means (Fig. 1, 74) is adapted to perform a straight movement (left and right in Fig. 1) when it pushes the park pawl (71) from the release position (upward in Fig. 1) to the lock position (downward in Fig. 1). 

Regarding Claim 15, Yamamoto teaches a vehicle (Title - “Parking device of vehicle”) comprising the park lock arrangement (Fig. 1, 7) according to claim 1.

	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2006/0163024), in view of Hardt (DE 101 05 637), and in view of List et al. (US 10,724,634), hereinafter List.

	Regarding Claim 6, Yamamoto and Hardt teach the park lock arrangement according to claim 1. 
“wherein short sides of the body of the park pawl are convex”.
	List teaches wherein short sides (Fig. 5, left and right of 13) of a body (“ratchet tooth” 4) of a park pawl (“parking pawl” 5) are convex (col. 8, line 6 - “Furthermore, the ratchet tooth 4 is convex”).
	List also teaches “parking lock device for a motor vehicle that, in particular, reduces the contact forces and the wear between the parking interlock gear and the parking pawl in a targeted rotational speed range would therefore be advantageous” (col. 1, line 66).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the convex ratchet tooth taught by List in the park pawl taught by Yamamoto, such that “wherein short sides of the body of the park pawl are convex”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of reducing “the contact forces and the wear between the parking interlock gear and the parking pawl in a targeted rotational speed range would therefore be advantageous” (List, col. 1, line 66).

	Regarding Claim 7, Yamamoto and Hardt teach the park lock arrangement according to claim 1. 
	Yamamoto and Hardt do not teach “wherein short sides of the body of the park pawl are concave”.
	List teaches wherein short sides (Fig. 5, left and right of 13) of a body (4) of a park pawl (5) are concave (col. 8, line 4 - “the ratchet tooth 4 is concave”).
	List also teaches “parking lock device for a motor vehicle that, in particular, reduces the contact forces and the wear between the parking interlock gear and the parking pawl in a targeted rotational speed range would therefore be advantageous” (col. 1, line 66).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the concave ratchet tooth taught by List in the park pawl taught by Yamamoto, such that “wherein short sides of the body of the park pawl are concave”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of reducing “the contact forces and the wear between the parking interlock gear and the parking pawl in a targeted rotational speed range would therefore be advantageous” (List, col. 1, line 66).

	Regarding Claim 8, Yamamoto and Hardt teach the park lock arrangement according to claim 1. 
	Yamamoto and Hardt do not teach “wherein a first lock bearing surface and a second lock bearing surface of the lock end of the park pawl are inclined”.
	List teaches a first lock bearing surface (Fig. 5, left side of ratchet tooth 4) and a second lock bearing surface (right side of ratchet tooth 4) of a lock end of a park pawl (5) are inclined (see Fig. 5).
	List also teaches “parking lock device for a motor vehicle that, in particular, reduces the contact forces and the wear between the parking interlock gear and the parking pawl in a targeted rotational speed range would therefore be advantageous” (col. 1, line 66).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the inclined ratchet tooth taught by List in the park pawl taught by Yamamoto, such that “wherein a first lock bearing surface and a second lock bearing surface of the lock end of the park pawl are inclined”, as one of ordinary skill in the art would have recognized that the result of the combination “the contact forces and the wear between the parking interlock gear and the parking pawl in a targeted rotational speed range would therefore be advantageous” (List, col. 1, line 66).

Response to Arguments
The Applicant's arguments filed March 10th, 2021 are in response to the Office Action mailed December 15th, 2020 and the interview conducted on February 9th, 2021. The Applicant's arguments have been fully considered.
	Regarding Claim 1, Applicant has recited features that distinguish from those anticipated by the prior art of Yamamoto; however, the claimed invention is still obvious in view of Yamamoto and Hardt. See detailed and relevant rejections presented above.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Kigoshi (US 5,052,245) listed in the attached "Notice of References Cited" discloses a similar locking mechanism (Figs. 10-11) related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659